Citation Nr: 1732358	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure and, alternatively, as secondary to a back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a back disability.


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied.  



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In July 2014, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure and, alternatively, as secondary to aback disability, and entitlement to service connection for a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's right knee disability is related to an in-service injury, event or disease.

2.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's left knee disability is related to an in-service injury, event or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his right and left knee disabilities are related to his active service.  The Veteran testified during his hearing before the undersigned Veterans Law Judge that he believed his duties as a barber during active service, including working in cramped spaces, caused his disabilities.  

The evidence shows current diagnoses of right knee strain and left knee strain.  

The service medical treatment records do not reflect any complaints or documentation concerning the knees.  The enlistment report of medical examination showed a scar on the left knee and a previous right lower leg fracture.  However, the lower extremities were clinically evaluated as normal.  The Veteran is presumed sound.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  The separation report of medical examination dated in September 1963 shows that the lower extremities were clinically evaluated as normal.

There is no evidence of any knee disability until decades after separation from active service.  The Veteran has not contended that he experienced chronic knee symptoms since active service.  38 C.F.R. § 3.303(b).

The Veteran was provided a VA medical examination in January 2015.  The VA examiner reviewed the claims file and examined the Veteran.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran's knee conditions were most likely due to his mature age.  After reviewe of the medical records, the examiner noted that the Veteran had not had any work up or treatment for his knees.  The examiner also noted that the Veteran's weight was 287.7 pounds.  The Board attaches great probative value to the VA examiner's opinion as the examiner reviewed the claims file, which included the Veteran's contentions, examined the Veteran, and provided a negative opinion with supporting rationale, finding that the knee conditions were more likely due to the Veteran's age.  

The Board acknowledges the Veteran's belief that his current bilateral knee disabilities are related to his service, including his duties as a barber.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, such as pain, he has not been shown to have the requisite medical expertise or knowledge to be deemed competent to express an opinion that his duties as a barber in cramped spaces caused his current knee disabilities as opposed to another cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Further, the Board attaches greater probative value to the January 2015 VA examiner's opinion as the examiner has the requisite medical expertise and knowledge and expressed a negative opinion with supporting rationale.  

Accordingly, service connection is not warranted on a direct-incurrence basis.  A preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims for service connection for right knee disability and service connection for left knee disability are denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

Concerning the Veteran's claim for service connection for a back disability, the Veteran was provided a VA medical examination in January 2015.  The examiner opined that the condition claimed was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran's back condition was due to his "ankylosing spondylitis."  The examiner noted that this condition was caused by an autoimmune condition and was not due to him standing in a small space working as a barber.  However, the examiner's opinion is inadequate.  The January 2015 VA medical examination report also shows a diagnosis of arthritis.  As a result, the examiner must be asked to provide an opinion concerning the etiology of all diagnosed back disabilities.  

The claim for service connection for a respiratory disability is inextricably intertwined with the claim for service connection for a back disability and the Board must defer adjudication of the issue.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum VA medical opinion from the January 2015 VA examiner, or, if unavailable, another suitably qualified examiner, regarding the etiology of each diagnosed back disability.  The claims file, including a complete copy of this remand, must be made available for review by the examiner.  The examiner must respond to the following: 

Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed back disability had its onset during active service, or is otherwise related to active service?

Rationale must be provided for anyeach opinion reached.  The examiner must address the March 1966 examination report which shows a complaint of pain in the lower back.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	J. Seay, Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


